Case 17-23154              Doc 33      Filed 08/12/20 Entered 08/12/20 11:20:13           Desc Main
                                         Document     Page 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

  In re:
                                                       Chapter 13
  JEANETTE MELENDEZ                                    Case No. 17-23154
  A/KA/ JEANETTE PALACIO

                                                       Judge JACK B. SCHMETTERER
                        Debtor(s)

             NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY (DOC 28)

         The Motion for Relief from Stay filed on behalf of CitiMortgage, Inc. on July 6, 2020, AS Doc
 #28, is hereby withdrawn as resolved .




                                                      /s/ Timothy R. Yueill
                                                      By: Timothy R. Yueill, Esq.
                                                      Counsel for CitiMortgage, Inc.


 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Aaron Nevel
 Joseph Baldwin
 Danielle Alvarez
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 19-03363
